Citation Nr: 0703177	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than November 
21, 2002, for the assignment of a total disability evaluation 
based on individual unemployability (TDIU) due to service-
connected disabilities.

3.  Entitlement to an effective date earlier than September 
24, 2002, for the assignment of a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This appeal has a complicated history.  The appeal for an 
increased rating for peptic ulcer disease arises from a 
rating decision of the Department of Veterans Affairs (VA) 
regional office (RO) in North Little Rock, Arkansas, in 
August 1995.  The notice of disagreement (NOD) was filed in 
October 1995.  The statement of the case (SOC) was issued in 
January 1996, and the substantive appeal was filed in March 
1996.  The Board of Veterans' Appeals (Board) denied the 
claim in August 2001.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated that decision in an October 2002 
order.  This issue has been subsequently remanded and is now 
returned to the Board.

The appeal for an effective date earlier than November 21, 
2002, for the assignment of a TDIU rating arises from an 
October 2003 rating decision that granted a TDIU rating from 
that date.  The NOD was filed in November 2003.  The SOC was 
issued in August 2006, and the substantive appeal was filed 
in September 2006.

The appeal for an effective date earlier than September 24, 
2002, for the assignment of a 100 percent schedular rating 
for PTSD arises from a November 2005 rating decision that 
denied an earlier effective date.  A SOC was issued in 
February 2006 and a substantive appeal was received in March 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received 
in March 2006 following the February 7, 2006 SOC concerning 
the issue of entitlement to an earlier effective date for the 
evaluation assigned to the service-connected PTSD, and the VA 
Form 9 received in September 2006, following the August 23, 
2006 SOC concerning the issue of entitlement to an earlier 
effective date for the entitlement to TDIU earlier than 
November 21, 2002, each indicated that the veteran wanted a 
hearing at a local VA office before a member of the Board.  
The veteran has not been scheduled for such a hearing.  The 
Board notes that such a hearing has been held, in April 2001, 
before the undersigned concerning the issue of the evaluation 
of the service-connected ulcer disease.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board at the RO, as he requested in 
March and September 2006.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



